Leonard, Judge,
delivered the opinion of the court.
This contest grows out of the same will that gave rise to the controversy in Dumey v. Schœffler, decided at the present term, and the only difference between the two eases is, that there the subject matter of the suit was the real estate of the testator ; here it is his personal property. That ease was decided upon the distinction between first and second marriages, in reference to the lawfulness of conditions in restraint of them, which of course is as applicable to personal as to real property.
The judgment must be affirmed.